Citation Nr: 0514370	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-13 468	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for pterygium of both 
eyes, evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left great toe, evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  He died on March [redacted], 2005.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the RO in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1942 to December 1945.

2.  On April 27, 2005 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in 
Roanoke, Virginia, that the veteran died on March [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


